UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2010 eMagin Corporation (Exact name of registrant as specified in its charter) Delaware 000-24757 56-1764501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA 98004 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (425) 284-5200 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 12, 2010, eMagin Corporation (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2010 and reiterated its guidance for 2010. The press release is attached hereto as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amendedor the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of eMagin Corporation dated August 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eMagin Corporation Date: August 12, 2010 By: /s/Paul Campbell Paul Campbell ChiefFinancial Officer EXHIBIT INDEX Exhibit Number Description Press Release of eMagin Corporation datedAugust 12, 2010
